Order of the Family Court, New York County (Leah Marks, J.), entered December 13, 1985, which, after a fact-finding hearing in a proceeding to terminate parental rights pursuant to Social Services Law § 384-b and make the child involved available for adoption, dismissed the petition, is reversed, on the law and facts, a finding of permanent neglect made against respondent, and the matter is remanded to the Family Court for a dispositional hearing, without costs.
The child, Milton, was born on March 22, 1983 to respondent Nicole, who was unmarried at the time. He was placed with the petitioner agency at birth, directly from the hospital. Within two weeks of birth, the mother, who had had another child at the age of 13 and was 16 at the time of Milton’s birth, left the group home for unwed mothers, where she had been residing, and thereafter lived in a succession of places. From April 1983 through December 1984, the mother refused to return to the unwed mother program or accept offers or suggestions of housing made to her by the agency. Visits with her son were offered to the mother, as well as other help. Her visits with Milton were intermittent and she did not plan for his future.
On April 9, 1985, the agency brought a petition pursuant to Social Services Law § 384-b and Family Court Act article 6, seeking to terminate parental rights and make Milton available for adoption. Following a hearing at which the only witness was Brian Quinn, a social worker for the agency, the Family Court dismissed the petition, making findings that although the mother failed to visit the child consistently and failed to make plans, the agency did not make sufficient diligent efforts to permit a finding of permanent neglect. We disagree and, therefore, reverse.
Social Services Law § 384-b (7) (f) defines diligent effort as reasonable attempts by an agency to assist, develop and encourage a meaningful relationship between parent and *518child. In Matter of Sheila G. (61 NY2d 368, 373), the Court of Appeals stated the burden of proof as follows: "When a childcare agency has custody of a child and brings a proceeding to terminate parental rights on the ground of permanent neglect, it must affirmatively plead in detail and prove by clear and convincing evidence that it has fulfilled its statutory duty to exercise diligent efforts to strengthen the parent-child relationship and to reunite the family. Only when this duty has been deemed satisfied may a court consider and determine whether the parent has fulfilled his or her duties to maintain contact with and plan for the future of the child.”
Guidelines for determining whether the agency has complied with its duty to exert diligent efforts are set forth in Social Services Law § 384-b (7) (f), providing that: " 'diligent efforts’ shall mean reasonable attempts by an authorized agency to assist, develop and encourage a meaningful relationship between the parent and child, including but not limited to:
"(1) consultation and cooperation with the parents in developing a plan for appropriate services to the child and his family;
"(2) making suitable arrangements for the parents to visit the child * * *
"(3) provision of services and other assistance to the parents * * * so that problems preventing the discharge of the child from care may be resolved or ameliorated; and
"(4) informing the parents at appropriate intervals of the child’s progress, development and health”.
"In this statutory scheme, the onus is on the agency, before parental rights can be terminated, to make some attempt to assist parents, with counseling, planning, visitation and the procurement of housing and employment where that is necessary in order to help them overcome the problems that separate them from their children.” (Matter of Jamie M., 63 NY2d 388, 394-395.)
An examination of these criteria and the record confirms that the agency herein sustained its burden of proving, by clear and convincing evidence, that despite its diligent efforts to establish a parental relationship, the mother failed to plan for the child’s future. The agency initiated plans for Milton’s return as soon as he was placed. It prepared written service plans which clearly and specifically addressed the mother’s needs and circumstances and attempted to implement visitation with the child on a biweekly basis. The service plans *519included, inter alia, the elements of consistent visiting, cooperation in case planning, entrance into the high school equivalency program, entrance into a job training program, securing public assistance, and attendance at a parent education program. The mother failed to follow through on all of the elements of these plans. With regard to visitation, the mother attended only 10 out of approximately 44 scheduled visits in 1983 and 1984, although the agency repeatedly attempted to contact her personally and by mail, telephone, as well as trying to reach her friends and relatives. The child was present for each visit scheduled. He had to return home over 30 times without seeing his mother. With regard to its obligation to assist in case planning, the agency scheduled appointments but the mother failed to appear. Her whereabouts were unknown for long periods, which made planning impossible. The agency consistently followed every lead in order to locate the mother when she moved, including writing to last known addresses, calling all numbers ever provided, contacting social workers, etc. It encouraged the mother to pursue her high school equivalency program (while not requiring a diploma as a prerequisite to the child’s return) and also gave her information about various types of programs in which she claimed an interest, but she never enrolled in any of them.
With reference to the mother’s lack of housing and income, the agency persistently encouraged her to apply for public assistance. It provided money and gave instructions as to how to get a birth certificate for Milton. It scheduled an appointment to escort her to apply for assistance. The agency also referred her to a Social Services agency specifically designed to assist individuals seeking public assistance. The mother never followed through, however, and never appeared for her appointment with the agency worker. The agency also offered her a listing of available subsidized housing and prepared documentation for her to apply for affordable housing. She never appeared to pick up the information. The mother also refused group housing, which both the agency and Social Services felt would best serve her needs at the time. She opposed all counseling programs offered. She also did not respond to a program at Queens General Hospital for family planning services and therapy and declined the assistance of Planned Parenthood, to which she was referred by the agency. (She gave birth to a third child in May 1984 and had an abortion in October 1984.)
Thus, the agency made all the appropriate efforts to keep the mother informed of Milton’s growth and development, to *520encourage visitation and to implement planning for her child’s return. The mother was uncooperative and indifferent to these persistent efforts. Although it is required to prove that it exerted diligent efforts to encourage and strengthen parental relationships (see, Matter of Jamie M., supra), "[o]f course, the agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent should nevertheless be deemed to have fulfilled its duty.” (Matter of Sheila G., supra, 61 NY2d, at 385.)
The Family Court conceded that the agency’s efforts might have been considered diligent if the mother were 20 years old, but found they were not because she was 16. (See, Matter of Amber W., 105 AD2d 888.) Even assuming such higher standards where the mother is a minor, the agency herein has met those standards. It was cognizant of the mother’s youth and offered assistance particularly designed to meet her needs by, inter alia, consistently recommending group home placement. This group living arrangement would have supplied the mother with housing, therapy, counseling, and educational and emotional assistance. The agency also encouraged her to remain in contact with her brother and father and even considered her new boyfriend’s mother as a resource, although this boyfriend was not Milton’s father. The agency even referred the mother and Milton for placement in mother-child foster care, but this idea was vetoed by Social Services because of its justifiable fear, supported by her past history, that the mother would abscond with Milton. Thus, many of the agency’s efforts were specifically directed toward the mother’s youth and problems as an unwed mother. Further, the agency was extremely patient with the mother, reviewing its plans with her, calling her, attempting to encourage visitation, making extensive referrals and exploring numerous resources, as detailed above.
The agency attempted to assist the mother with counseling and with planning for the child’s future. It attempted to aid in the procurement of housing and financial assistance and it scheduled regular, meaningful visits with the child. Accordingly, under these facts, present in the record at the Family Court hearing, there was a showing by clear and convincing evidence that the agency satisfied its statutory duty (see, Matter of Sheila G., supra, 61 NY2d, at 384). "The statute requires only reasonable efforts and this record is devoid of any commitment by respondent to plan for herself and her *521baby or to follow through on suggestions and efforts made by petitioner’s staff [citations omitted]. An agency which has tried diligently to reunite a mother with her child but which is confronted by an uncooperative or indifferent parent is deemed to have fulfilled its duty [citation omitted].” (Matter of Star Leslie W., 63 NY2d 136, 144.) Concur — Kupferman, J. P., Ross and Asch, JJ.